Citation Nr: 9905150	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his therapist, and his caseworker


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to November 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for PTSD.  The 
veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran did not engage in combat while in service and 
no credible supporting data corroborates the veteran's 
claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the medical 
evidence shows that a diagnosis of PTSD has been rendered, 
the veteran has provided lay evidence of in-service 
stressors, and there is medical evidence indicating that the 
PTSD is related to the claimed stressors.  Gaines v. West, 
11 Vet. App. 353 (1998).  VA has a duty, therefore, to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

The relevant evidence pertaining to the issue consists of the 
veteran's service records, VA treatment records, the report 
of a VA psychiatric examination in December 1992, reports 
from the veteran's VA therapist, the reports of May 1993 and 
October 1997 psychological evaluations, and testimony from 
the veteran, his therapist, and his caseworker.  The Board 
concludes that all relevant and available data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.  

The veteran's therapist has reported that efforts to obtain 
credible supporting evidence of the veteran's claimed 
stressors from the United States Armed Services Center for 
Research of Unit Records (USASCUR) (formerly the 
Environmental Support Group (ESG)) have proven futile.  The 
Board is unaware of any additional sources from which 
credible supporting evidence could be obtained.


I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from April 1968 to November 1968 and that his 
military occupational specialty (MOS) was a mechanical 
maintenance apprentice.  On arrival in Vietnam he was 
assigned as a wheeled vehicle repairman apprentice.  He was 
assigned to Company A of the 84th Engineering Battalion 
(Construction) from April 1968 to July 1968, hospitalized 
from July 1968 to September 1968, reassigned to Company A 
from September 1968 to November 1968, and transferred to 
Company D and then to Company B of the same battalion in 
November 1968, three weeks prior to his separation from 
service.  

The service personnel records also show that he received an 
Article 15 disciplinary action in July 1968 for being 
derelict in the performance of his duties, having appeared at 
guard mount in a condition not suitable for performing the 
duties of an interior guard.  As the result of the Article 15 
he was reduced in grade from an E-3 to an E-2.  In October 
1968 he was court-martialed and found guilty of willfully 
disobeying a lawful command to assist in the construction of 
a concrete pad in July 1968; failing to appear for reveille 
formation in July 1968; failing to appear for work call 
formation in July 1968; and willfully disobeying a lawful 
order from his sergeant to report for work when he failed to 
appear at reveille or work call.  

He was also found guilty of being absent without authority in 
September 1968, for being in an off-limits area in September 
1968, and for being drunk in camp in September 1968.  In 
addition, he was found guilty of failing to appear at his 
appointed place of duty, that being character guidance class, 
and breaking arrest in September 1968.  As the result of the 
October 1968 court-martial he was demoted to E-1, ordered to 
perform hard labor without confinement for three months, and 
was restricted to the company area for four months.  He was, 
however, separated from service in November 1968 under 
honorable conditions, with no recommendation for further 
service.

The veteran's service medical records indicate that in 
January 1968 he complained of malaise, irritability, and 
dizziness, which were attributed to mild mental depression.  
In July 1968 he underwent a psychiatric evaluation, but the 
results of the evaluation are not of record.  He was 
hospitalized for the treatment of hepatitis from July to 
September 1968.  While hospitalized he requested an 
additional psychiatric evaluation.  He reported to the 
psychiatrist that he was trying to find a way to get out of 
the service, but he had no complaints other than thinking 
about his family.  The psychiatrist found no abnormalities as 
the result of the evaluation, except for impaired insight, 
and no psychiatric disease was diagnosed.  

On one occasion while hospitalized, he was noted to have the 
smell of alcohol on his breath and to engage in aggressive 
behavior, for which he spent the night in the stockade.  The 
hospital summary shows that he received a complete physical 
and psychiatric evaluation while hospitalized, but that no 
psychiatric or medical condition could be found for his 
numerous complaints.  He was discharged to full duty in 
September 1968.  

The records also show that he underwent an additional 
psychiatric evaluation in conjunction with his October 1968 
separation examination, but no psychiatric disorder was 
found.

In December 1968 the veteran claimed entitlement to service 
connection for hepatitis, but no reference was made to a 
psychiatric disorder.  A January 1969 VA hospital summary 
indicates that he denied having any nervous illnesses, but 
did report being irritable since being hospitalized for 
hepatitis in July 1968.

An October 1975 VA hospital summary shows that he was 
hospitalized for the treatment of a seven-year history of 
heroin addiction.

In conjunction with a May 1992 hospitalization for treatment 
of cocaine and alcohol dependence, the veteran reported 
having used cocaine, heroin, and marijuana since age 16.  He 
also reported that his drug use became very problematic while 
he was serving in Vietnam.  He stated that he had episodic 
periods of sobriety lasting one or two years since his 
separation from service.  He denied any previous psychiatric 
hospitalizations.  The April 1992 intake assessment for 
inpatient drug treatment shows that he denied having any 
problems related to Vietnam "stress," although he reported 
serving in heavy combat.

In conjunction with a December 1992 VA social and industrial 
survey the veteran reported that he began the use of drugs 
prior to service.  He also reported while serving in Vietnam 
he drove trucks, and that on one occasion he ran over a small 
child, resulting in the child's death.  He stated that he 
stopped the truck when the child was run over, but that a 
superior ordered him to continue driving.  He also stated 
that a friend "blew his head out" in their tent after 
receiving a "Dear John" letter, and that he had to help 
clean up the tent.  He further stated that while in Vietnam 
he received a message from the Red Cross that a friend, with 
whom he had grown up, was killed while they were both serving 
in Vietnam.  He said that after his friend was killed he 
turned in his weapons and refused to fight or follow orders.  
He did not report having been involved in any direct combat 
while in Vietnam.  

He reported that he started using heroin while in Vietnam, 
which continued to be his drug of choice after separation.  
He reported that following service, he had been in prison for 
six years after murdering two people in a drug related 
incident.  He also reported that after his release from 
prison he had been involved in a shootout.  It was noted that 
aside from the two murders and the shootout, the veteran had 
not used weapons on others or for protection since service.  
He stated that he had received treatment for alcohol and drug 
dependence since 1982.  He had begun treatment for PTSD 
approximately two weeks prior to the social and industrial 
survey.

The veteran also reported that for 23 years after his return 
from Vietnam he had no intrusive recollections of any events 
pertaining to service, and that the intrusive recollections 
began after he started participation in a PTSD treatment 
group and tried to remember his experiences.

The veteran reported having restless sleep, but denied having 
any nightmares or guilt about having survived the war.  He 
stated that he was irritable and had angry outbursts and 
difficulty maintaining personal relationships because he 
feared being left.  He also claimed to exhibit a moderate 
amount of hypervigilant behavior, but denied any emotional 
numbing or detachment.  He preferred not watching combat-
related films because of their impact on him, but reported 
having seen such films.

The report of a December 1992 VA psychiatric examination 
indicates that the veteran reported that while in Vietnam, 
the truck he was riding in was exposed to fire, he was never 
hit, although the truck he was driving was destroyed by a 
land mine.  He stated that he saw a man "blow his brains 
out" after getting a "Dear John" letter, and that he ran 
over a young girl.  He also stated that this event came back 
to haunt him regularly.  He reported having flashbacks in 
which he was driving the truck again, and he kept looking in 
the rear view mirror to see if he was being attacked.  He 
stated that he was constantly on guard, that he did not like 
being around Asians, and that he avoided talking about 
Vietnam.  He reported having difficulty sleeping and that he 
startled easily.  He said that his memories of Vietnam caused 
a physical reaction, and that his entire experience there was 
traumatic.  As the result of the examination the psychiatrist 
provided a diagnosis of PTSD, described as atypical, with 
some of the symptoms severe and others lacking; alcoholism; 
and a probable chronic hyperactive attention deficit 
disorder.

In a March 1993 report the veteran's VA therapist stated that 
the veteran had reported that although he was assigned to 
repair vehicles, his duties in Vietnam consisted of riding 
shotgun on a dump truck, guarding a rock quarry, and 
transporting gravel or sand to different fire bases.  He 
stated that he had been assigned to the 84th Engineering 
Battalion, whose duties involved both construction and combat 
units.

He also stated that while he was waiting for assignment, 
another man living in his tent shot himself in the head in 
front of the veteran, and that the image continued to haunt 
him.  He referred to moral and ethical issues regarding how 
the Vietnamese people were treated by the U. S. forces, and 
of being fatigued due to driving the dump truck and being 
assigned to all-night guard duty.  He stated that he often 
witnessed people being run over by the dump truck, and that 
he ran over a child.  He also stated that after running over 
the child, he returned to his base camp, turned in his 
weapons, and tried to quit the Army, at which time he 
received his only Article 15.  He attributed the use of 
marijuana and heroin to this incident, and stated that he 
used the drugs to control the anger that he experienced due 
to the injustice that he perceived.

The veteran also reported that his older brother had died of 
a heart attack while in service, and that while hospitalized 
in Japan for the treatment of hepatitis he met a doctor who 
had treated his brother.  He stated that on learning that the 
doctor had treated his brother he started choking the doctor, 
which resulted in his immediate return to Vietnam.

The veteran also stated that he was given a general discharge 
from service because he was unable to adapt to military life.  
He said that since Vietnam he had had a problem with 
authority figures.  He also reported that he had difficulty 
sleeping beyond 4:00 o'clock in the morning because this is 
when his unit was rocketed during the Tet offensive.  He 
further stated that he constantly thought about all of the 
innocent people who were killed in the war, and that Vietnam 
continued to create conflict for him because he was 
constantly reminded of Vietnam.

The report of a May 1993 psychological evaluation shows that 
the veteran reported that one of his brothers had been killed 
in Vietnam, and that on being inducted he volunteered to go 
to Vietnam in order to keep another brother from being sent.  
In describing the events in Vietnam that he found to be 
traumatic, he again made reference to having run over a 
child, which was never reported or discussed, and of being 
beaten by other U.S. soldiers, who he referred to as 
"rednecks."  He stated that these men beat him because they 
were trying to get him to stop using drugs.  He also stated 
that following this beating he refused to carry his weapons.  
He reported seeing the scene of a suicide, which occurred 
when the previous occupant of his barracks shot himself in 
the head.  He denied seeing the actually shooting, but did 
report having seen the remains.

The veteran also reported that while being evacuated to Japan 
for the treatment of hepatitis he saw another patient who had 
no face, and that this image became the source of intrusive 
memories and nightmares, particularly when he visited VA 
hospitals.  He stated that he was separated from service 
after serving eight months in Vietnam following a court-
martial for refusing to carry weapons.  He also stated that 
he became dependent on heroin while in Vietnam, and that the 
dependency continued into his civilian life.  As a result of 
the evaluation the psychologist provided the opinion that the 
veteran had PTSD that was related to his service in Vietnam.

In his September 1993 substantive appeal the veteran again 
reported the incidents in which he ran over a small girl, and 
in which he saw a patient on an evacuation helicopter who had 
no face.

During a December 1993 hearing the veteran testified that 
while in Vietnam his duties consisted of riding shotgun on 
dump trucks that delivered sand and gravel and guarding a 
rock quarry, and that at other times he "hung out" at the 
compound doing maintenance on vehicles.  He stated that while 
riding shotgun he was given an M-79 grenade launcher, and 
that the trucks they used were exposed to fire, although he 
denied that they actually engaged in fighting.  He also 
stated that the base was in a valley, and that every night 
helicopters fired on the mountains surrounding the base.  He 
further stated that he guarded the rock quarry in order to 
keep the Vietnamese from stealing their equipment.  

He testified that his older brother was killed in Vietnam in 
1966, and that a good friend was killed while he was in 
Vietnam.  His representative argued that the veteran's entire 
period of service in Vietnam was traumatic, and that the 
inability to verify any specific incidents should not result 
in the denial of service connection for PTSD.

In a March 1994 report the veteran's therapist again stated 
that the veteran had PTSD as the result of his Vietnam 
experiences.  In an October 1997 report the therapist also 
stated that service in a combat zone, which the veteran did 
for eight months, constituted a PTSD stressor.

In an October 1997 report the psychologist who conducted the 
evaluation in May 1993 stated that the veteran had been given 
a series of psychological tests, the results of which 
indicated that he had PTSD and a paranoid personality 
disorder.  The psychologist stated that the veteran had 
served in a combat zone, was fired upon by the enemy, and 
witnessed the deaths of others.  The report shows that the 
stressor on which the psychologist based the diagnosis of 
PTSD consisted of the veteran having run over a child while 
driving his truck in a convoy.

During a July 1998 hearing, in response to a request to 
describe the most stressful event that occurred in Vietnam, 
the veteran testified that the event pertained to being 
evacuated to Japan for medical treatment and seeing another 
patient on the helicopter who had no face.  He stated that on 
being evacuated he expected to be returned to the United 
States, but was sent back to Vietnam.  He again stated that 
while in Vietnam he rode shotgun on the dump trucks and was 
given a grenade launcher.  When asked whether he ever fired 
the grenade launcher, he responded that he fired it twice; 
once at random into a rice paddy when a bullet went through 
the back of the truck in which he was riding, and again at 
random when he was on guard duty and the helicopters were 
firing at the mountains around the base.  He denied ever 
being under fire that involved the unit.

When asked whether he feared for his life while in Vietnam, 
he stated that he was afraid of his sergeants because he was 
rebellious and got slapped around a few times.  He reported 
that he became rebellious because he had been told that he 
could drive trucks when he volunteered to go to Vietnam, but 
when he got there they made him ride shotgun.  He stated that 
prior to his assignment to Company B a man "blew his brains 
out,"  He heard about this incident on his arrival at the 
camp.  He denied actually seeing the shooting or assisting 
with the clean up, but stated that it reminded him of the 
patient on the helicopter with no face.  He also stated that 
he was transferred to Company B because he was a "problem 
child," in that he refused to do the work he was assigned 
because he had been promised that he could be an operator, 
not a mechanic.

When asked to provide specific dates or months for the 
incidents he had described, he responded that he could not do 
so because he was "free-wheeling" when he was in Vietnam, 
he had given up being afraid of dying, and he "went his own 
little route."  He stated that he wanted to get away from 
the men he was with because he was scared to death of them.  
When asked when he started being afraid, he reported that it 
began 30 days after his arrival in Vietnam, due to the 
actions of his sergeants and the firing of rockets every 
evening.  He stated that they fired rockets every night to 
secure the rock quarry and equipment.

The veteran's therapist testified that guarding the rock 
quarry by himself at night was traumatizing for the veteran 
in that he could imagine all sorts of things occurring.  His 
caseworker testified that she and the veteran had contacted 
the Environmental Support Group (ESG) in order to verify the 
veteran's reported stressors, but had not been successful 
because the veteran could not provide any names or dates.  
She further testified that the veteran had been very 
consistent.

II.  Laws and Regulations

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD by a mental health professional must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, the 
record must contain credible evidence corroborating the in-
service stressor.  Credible supporting evidence may consist 
of service department records or statements from individuals 
who have personal knowledge of the claimed events.  Gaines v. 
West, 11 Vet. App. 353 (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  The medical 
evidence includes clear diagnoses of PTSD, and medical 
opinions that his PTSD is related to stressors that are 
claimed to have occurred during the veteran's service in 
Vietnam.  The evidence does not indicate, however, that the 
veteran served in combat while in service, or that any of his 
claimed stressors are supported by credible evidence.  
Gaines, 11 Vet. App. at 353.

The veteran's service records show that he served in Vietnam 
from April 1968 to November 1968 and that his MOS was a 
mechanical maintenance apprentice.  He was assigned to the 
84th Engineering Battalion, which was a construction unit, 
not a combat unit.  Although the veteran testified that the 
battalion was involved in combat activities, the service 
records do not support his assertion.  The veteran testified 
that while in Vietnam his duties consisted of riding shotgun 
on a dump truck and guarding a rock quarry.  He denied being 
subjected to enemy fire, with the exception of one occurrence 
in which a bullet went through the back of the truck in which 
he was riding, and he reported firing his weapon on only two 
occasions, both times at random.  The Board finds, therefore, 
that the veteran did not engage in combat while serving in 
Vietnam.  38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 145.

The veteran testified that he was scared the entire time he 
was in Vietnam, and his therapist stated that the entire 
Vietnam experience caused the veteran to have PTSD.  Presence 
in a combat zone is not, however, sufficient verification 
that a claimed in-service stressor actually occurred.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the veteran did not serve in combat, or if the claimed 
stressors are not related to combat, the occurrence of the 
specific stressor must be supported by corroborating 
evidence, and the veteran's testimony regarding the 
occurrence of the events cannot, as a matter of law, 
establish the occurrence of the stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In addition, the therapist's 
recitation of the reported stressor, and his reliance on the 
veteran's report in rendering the diagnosis of PTSD, does not 
constitute verification of the stressor.  Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The veteran has reported three events as the cause of his 
PTSD symptoms; seeing a wounded soldier on an evacuation 
helicopter who had no face, running over a small child in his 
truck, and being told that the former occupant of his tent 
had shot himself.

The veteran's reports of these events have not been 
internally consistent.  He has at times reported that he was 
driving the truck when he ran over the child.  On other 
occasions he reported that he did not drive the truck but had 
been riding shot gun.  He has also supplied varying versions 
of the shooting incident in his tent.  On some occasions he 
reported that he was present when the shooting occurred and 
even had to clean up afterwards.  On other occasions he has 
reported that he only heard of the shooting after it had 
taken place.  The variations in the veteran's reported 
history, lead the Board to the conclusion that his statements 
are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (the credibility of a witness can be impeached by 
inconsistent statements).  

The veteran has not attributed his PTSD symptoms to either 
occurrence of firing his weapon or being fired upon during 
service.  He has not provided any names or dates pertaining 
to the incidents involving other servicemembers, and his 
caseworker testified that attempts to obtain verification of 
the claimed events from the ESG, and had not been successful.  
The veteran stated that the event involving the small child 
had not been reported.  

Without names and dates, verification of the claimed events 
from official records cannot be obtained, and service 
department records do not include data pertaining to civilian 
casualties that were not reported.  Cohen, 10 Vet. App. 
at 134.  The veteran has not provided any other corroborating 
evidence showing that the claimed events actually occurred.  
Even if the veteran's statements could be deemed credible, in 
the absence of corroborating evidence his claim for service 
connection for PTSD could not be granted.  The Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

